DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/16/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William T. Cook (Reg. No. 58,072) on 06/08/2022.

The application has been amended as follows: 
1.	(Currently Amended) A cooling system for dissipating heat generated by a luminaire, the 
a luminaire housing and one or more heat generation components, wherein the one or more heat generation components includes a light source or a power supply;
an adsorption region comprising, and a coolant within the adsorption chamber; 
a heat dissipation region, wherein the heat dissipation region is located proximate to the one or more heat generation components , wherein the heat dissipating region is included within the luminaire housing;
a temperature sensor located proximate to the one or more heat generation components 
a conduit in fluid communication with the adsorption region and the heat dissipation region, wherein the conduit allows passage of the coolant from the adsorption chamber to the heat dissipation region as a result of the temperature or pressure change created by the cartridge heater 

11.	(Currently Amended) The cooling system of claim 1, wherein:
the adsorbent component is activated carbon, and
the coolant is ammonia.

12.	(Currently Amended) The cooling system of claim 1, wherein the conduit comprises one or more valves to control the passage of the coolant between different regions of the cooling system.

13.	(Canceled) 

14.	(Canceled) 

REASONS FOR ALLOWANCE
Claims 1-8, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant amending the independent claim 1, and a persuasive argument by the applicant (Remarks/Arguments dated 05/16/2022, pgs. 5-8). Specifically, argument(s) regarding the difference between the prior arts and the limitation “"the adsorption chamber includes a cartridge heater, an adsorption component and a coolant within the adsorption chamber; a heat dissipation region, wherein the heat dissipation region is located proximate to one or more heat generation components of the luminaire, wherein the adsorption chamber is disposed such that the heat dissipation region is in between the adsorption chamber and the one or more heat generation components of the luminaire; a temperature sensor located proximate to the one or more heat generation components of the U.S. Patent Application No. 17/024,011luminaire and the wherein the heat dissipating region is included within the luminaire housing” as recited in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875